Citation Nr: 0205532	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  96-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a vision disorder, 
to include sensitivity to light.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a dental disorder.

5.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of multiple head trauma with 
concussion and fractured zygoma.

6.  Entitlement to an initial disability rating in excess of 
10 percent for a mandible fracture.




REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection for PTSD, a vision disorder, headaches and 
a dental disorder, and from a January 1999 rating decision by 
the RO which granted the veteran's claim for service 
connection for residuals of multiple head trauma, and 
assigned a 10 percent disability rating thereto, and granted 
the veterans' claim for service connection for a fracture of 
the right parasymphysis of the mandible, and assigned a 
noncompensable (zero percent) disability rating thereto.  The 
veteran filed timely appeals to the denials of his service 
connection claims, and to the initial disability ratings 
assigned to his residuals of multiple head trauma and his 
mandible fracture.

In a July 1999 decision, the Board affirmed the RO's 
determinations of the veteran's claims as listed above.  The 
veteran subsequently appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an order dated in April 2001, the Court vacated the 
Board decision and remanded the case to the Board.  The case 
has been returned to the Board for appellate review.

The Board notes that in its prior July 1999 decision, the 
Board granted an increased rating from noncompensably to 10 
percent disabling for the veteran's service-connected 
mandible fracture.  On appeal to the Court, the veteran's 
attorney argued in his Appellant's Opening Brief that the 
veteran was entitled to an initial disability rating in 
excess of 10 percent for this disorder.

REMAND

The Board observes that the Board's earlier decision in this 
case, dated in July 1999, was vacated and remanded by the 
Court in an Order dated in April 2001, following the filing 
of an Appellee's Response to Court Order, and Motion for 
Remand by the Secretary of VA in March 2001.  This motion was 
filed, and subsequently granted, in order to ensure 
compliance with recent legislation which was issued while the 
appellant's appeal was pending at the Court.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Because of the change 
in the law brought about by this new law, called the Veterans 
Claims Assistance Act of 2000 (VCAA), a remand in this case 
was determined to be required for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).

In reviewing the veteran's claims, the Board notes that 
additional evidence has recently been received at the Board 
which must be first reviewed by the RO.  Specifically, in 
February 2002 the Board received a Medical Assessment of 
Ability to do Work-Related Activities dated in January 2000, 
a psychological evaluation by George S. Tapp, Ph.D. dated in 
December 2000, and a Social Security Administration Office of 
Hearings and Appeals decision dated in April 2001.  This 
evidence was received with a cover letter from the veteran's 
attorney dated February 4, 2002, stating that the veteran 
specifically declined waiver of initial RO adjudication of 
this evidence.  The regulation in effect at the time of this 
submission, 38 C.F.R. § 20.1304(c), required that any 
additional evidence submitted by the veteran and accepted by 
the Board be referred to the RO for review and preparation of 
a supplemental statement of the case, unless this procedural 
right was waived in writing or at a hearing.  That regulation 
was subsequently amended, and the waiver provision 
eliminated, effective February 22, 2002.  See 67 Fed. Reg. 
3,099 (Jan. 23, 2002).  In this case, as waiver was 
specifically declined while the old regulation was in effect, 
the Board determines that, in fairness to the veteran, the 
case should be remanded to the RO for initial consideration.  
The evidence is relevant to the issues at hand, and, as such, 
the evidence and veteran's claims must be referred to the RO 
for review and preparation of a supplemental statement of the 
case.

The Board further notes that in May 2001, while the veteran's 
claims were still pending at the Court, the RO sent a lengthy 
letter to the veteran apprising him of the recent passage of 
the VCAA, and informing him of his rights thereunder.  It 
appears that the RO determined that the VCAA was applicable 
to the veteran's claims which were pending before the RO at 
that time.  However, the claims which are presently before 
the Board were not referenced in this letter, as those claims 
were before the Court at the time of issuance of the letter.  
Therefore, in accordance with the Court order, the RO should 
determine whether this letter and any other relevant action 
taken constitute full compliance with the notice and duty to 
assist provisions contained in the new law as to the claims 
listed on the cover page of this REMAND.  If not, further 
action to comply with the VCAA should be accomplished.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire claims file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
see also 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

2.  The veteran's claims should again be 
reviewed by the RO on the basis of the 
additional evidence, including the January 
2000 Medical Assessment of Ability to do 
Work-Related Activities, the December 2000 
psychological evaluation, and the April 
2001 Social Security Administration Office 
of Hearings and Appeals decision, as well 
as any other evidence obtained or 
submitted in connection with the current 
claims.

3.  After a review of the additional 
evidence, the RO should determine whether 
the record contains sufficient medical 
evidence to make decisions on the claims.  
See 38 U.S.C.A. § 5103A(d)(1) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  If the 
record does not contain sufficient medical 
evidence to decide the veteran's claims, 
additional medical examinations or 
opinions should be obtained.

4.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues on appeal on the 
basis of all the evidence, including the 
additional evidence received.  If any 
determination remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  







The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




